    Case 2:18-cv-00170-JTN-MV ECF No. 63 filed 03/30/20 PageID.1225 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION


    ALFRED PATTON,

          Plaintiff,
                                                                        Case No. 2:18-cv-170
    v.
                                                                        HON. JANET T. NEFF
    SUSAN M. WILSON, et al.,

          Defendants.
    ____________________________/


                                      OPINION AND ORDER

         This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983 regarding Plaintiff’s

claim of deliberate indifference to his serious medical needs. Separate motions for summary

judgment were filed by Defendant NP Wilson (ECF No. 35) and Defendants Covert, Bennet,

Waybrant, and Guild (ECF No. 51). Both motions argued that Plaintiff failed to exhaust his

administrative remedies and that Plaintiff failed to show the existence of any genuine issues of

material fact relating to his deliberate-indifference claim.        The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation (R&R), recommending both motions

for summary judgment be granted1 and the case be terminated. The matter is now before the Court

on Plaintiff’s objections to the Report and Recommendation and Defendants’ separate responses

(ECF No. 61, 62). In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court

has performed de novo consideration of those portions of the Report and Recommendation to




1
  The report and recommendation did not address Defendant Wilson’s arguments regarding
exhaustion of administrative remedies.
 Case 2:18-cv-00170-JTN-MV ECF No. 63 filed 03/30/20 PageID.1226 Page 2 of 4



which objections have been made. The Court denies the objections and issues this Opinion and

Order.

         Plaintiff argues that “[t]he magistrate judge erred by concluding that Plaintiff failed to

present medical evidence that showed that the delayed and inadequate treatment caused him

unnecessary and preventable harm” (ECF No. 59 at PageID.1199). Plaintiff contends that

Defendants’ motion for summary judgment provided “‘verifying medical evidence,’” including

medical documents from his surgeon (id. at PageID.1200, citing ECF No. 35-2 at PageID.478,

515). However, the Magistrate Judge properly concluded that Plaintiff failed to present the

required “verifying medical evidence” (ECF No. 58 at PageID.1193-1194, citing Napier v.

Madison Cty., Ky., 238 F.3d 739 (6th Cir. 2001), and Blackmore v. Kalamazoo Cty., 390 F.3d 890

(6th Cir. 2004)). Plaintiff failed “to place verifying medical evidence in the record to show the

detrimental effect of the delayed or inadequate treatment,” as required under the holdings in Napier

and Blackmore (see ECF No. 58 at 1182, citing Blackmore, 390 F.3d at 898 (where the prisoner’s

affliction is non-obvious, “medical proof is necessary to assess whether the delay caused a serious

medical injury”)). Stated differently, Plaintiff failed to present evidence showing that any alleged

delayed or inadequate treatment caused unnecessary or preventable harm (see ECF No. 58 at

PageID.1182, 1194-1195). Plaintiff’s argument fails to demonstrate any factual or legal error in

the Magistrate Judge’s analysis or conclusion on this issue. This objection is denied.

         Next, Plaintiff argues that “[t]here is a genuine issue of material fact with respect to the

adequacy of the treatment that Defendants’ provided Plaintiff” (ECF No. 59 at PageID.1200).

Plaintiff asserts that the extensive treatments provided were not adequate because the “over-the-

counter medications” were not “indicated for the treatment of cancer of the bowel” nor was any of

the diagnostic testing “designed to test for cancer of the bowel” (id. at PageID.1204-1205).



                                                  2
 Case 2:18-cv-00170-JTN-MV ECF No. 63 filed 03/30/20 PageID.1227 Page 3 of 4



Plaintiff contends that “Defendants continued with the same mode of so-called ‘treatment’ in the

face of undeniable evidence that it was wholly ineffectual” (id. at PageID.1205).

       However, as the Magistrate Judge noted, Plaintiff was “required to present some evidence

showing that the Defendant consciously exposed him to an excessive risk of serious harm”;

Defendants are not liable under the Eighth Amendment “if they provided reasonable treatment,

even if the outcome of the treatment was insufficient or even harmful” (ECF No. 58 at

PageID.1195, citing Rhinehart v. Scutt, 894 F.3d 721, 738-39 (6th Cir. 2018)). The Magistrate

Judge properly concluded that, contrary to Plaintiff’s argument, “each Defendant took reasonable

steps to address Patton’s complaints,” as shown by the record of his extensive medical treatment

(ECF No. 58 at PageID.1195-1196). The fact that Patton was ultimately diagnosed with cancer

does not make Defendants liable under the Eighth Amendment (id. at PageID.1196). For these

reasons, the objection is denied.

       Plaintiff also argues that one of the Defendant’s acknowledgment in the medical record

that Plaintiff showed “no improvement” “suffices as evidence that [Defendants] consciously

exposed Plaintiff to an excessive risk of serious harm” (ECF No. 59 at PageID.1205, citing R&R

at p. 17 (see ECF No. 58 at PageID.1193)). Plaintiff’s reliance on this single, limited reference in

his medical record, taken out of context, does not undermine the Magistrate Judge’s analysis or

conclusion. Plaintiff’s objection is denied.

       Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. A Judgment will be entered consistent with this Opinion and Order. See

FED. R. CIV. P. 58. Because this action was filed in forma pauperis, this Court addresses, but does

not certify pursuant to 28 U.S.C. § 1915(a)(3), that an appeal of this decision would not be taken




                                                 3
 Case 2:18-cv-00170-JTN-MV ECF No. 63 filed 03/30/20 PageID.1228 Page 4 of 4



in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th Cir. 1997), overruled on

other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

       Therefore:

       IT IS HEREBY ORDERED that Plaintiff’s Objections (ECF No. 59) are DENIED and

the Report and Recommendation of the Magistrate Judge (ECF No. 58) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment by Defendant

Wilson (ECF No. 35) and the Motion for Summary Judgment by Defendants Covert, Bennet,

Waybrant, and Guild (ECF No. 51) are GRANTED.

       IT IS FURTHER ORDERED that this Court does not certify pursuant to 28 U.S.C.

§ 1915(a)(3) that an appeal of this decision would not be taken in good faith.



Dated: March 30, 2020                                         /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge




                                                4
